Citation Nr: 0740049	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  04-39 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for depression, claimed 
as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and March 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.

2.  The veteran's service-connected (bilateral) tinnitus is 
not manifested by marked interference with employment or any 
periods of hospitalization. 

3.  There is no competent medical evidence showing that the 
veteran developed depression as a result of service or 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of an 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2007).

2.  Depression was not incurred in or aggravated by service, 
and has not been shown to be proximately due to, the result 
of, or aggravated by a service-connected disease or injury.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating for Tinnitus

A. Schedular

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
6260 there is no provision for assignment of a separate 10 
percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005), the Court 
of Appeals for Veterans Claims (Court) held that the pre-1999 
and pre-June 13, 2003 versions of DC 6260 required the 
assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  See 38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

B. Extraschedular

The Board finds that this matter need not be remanded to have 
the RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the veteran's tinnitus reflects so exceptional 
or so unusual a disability picture as to warrant the 
assignment of a compensable evaluation on an extraschedular 
basis, and indeed, neither the veteran nor his representative 
have identified any exceptional or unusual disability 
factors.  See 38 C.F.R. § 3.321.  In this regard, the Board 
observes that there is no showing the disability results in 
marked interference with employment.  Indeed, the veteran 
reports during his March 2006 VA Compensation and Pension 
examination that he stopped working due to his spinal 
stenosis and that "if it was not for that, he would be 
working."  Moreover, his tinnitus has not required any, let 
alone, frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
rating are not met.  Thus, a remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

II. Service Connection for Depression

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The law also provides that service connection may be granted 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Also, when aggravation of a non-service-connected condition 
is proximately due to or the result of a service- connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the Court, specifically Allen v. Brown, 7 Vet. App. 439 
(1995).  The prior regulation addressed whether a service 
connected disability was the cause of a secondary disability.  
The Allen decision provides for consideration of whether a 
service connected disability aggravates a non-service-
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that he developed depression as a result 
of his service-connected tinnitus.  The veteran's service 
medical records do not reveal any complaint, treatment, or 
diagnosis of depression.

The veteran was first treated for depression in April 1994 by 
a private physician.  At that time, the veteran was diagnosed 
with chronic, recurrent, major depressive disorder and mixed 
substance abuse.  Psychosocial stressors of separation from 
his wife, chronic use of alcohol, and post-traumatic stress 
disorder were identified as contributing factors to the 
diagnosis.  The medical records of the April 1994 treatment 
do not reveal any complaint of tinnitus.

In September 1997, December 1997, and February 1998, the 
veteran was again diagnosed with depression as noted in VA 
outpatient treatment records.  The treatment notes make 
reference to tinnitus but there is no indication that it was 
related to the veteran's depression.

In March 1998, the veteran was treated for anxiety by VA.  At 
that time, the veteran reported that he had a 20 year history 
of "loud, high pitch ringing in [the] ear."  The veteran 
indicated that it "drives him crazy."

In September 1998, the veteran was afforded a VA Compensation 
and Pension (C & P) examination to determine the nature, 
extent, and etiology of his psychiatric condition in 
conjunction with a claim for disability pension benefits.  
The examiner noted that the claims folder was not available 
for review at the time of the examination.  The examiner 
reported that the veteran began psychiatric treatment five 
years prior to the examination.  The examiner noted that the 
veteran began to have difficulties in 1992 with difficulty 
sustaining work.  Subsequently, the veteran underwent a 
divorce, which was "very depressing for him."  The veteran 
began drinking to the point of addiction at that time.  He 
reported that he has had a 50 percent improvement in his 
symptoms since he began treatment in 1994.  The examiner 
diagnosed the veteran with major depression dating back to 
1994, alcoholism, and chronic pain syndrome due to disc 
problems and arthritis of the neck, back, hands, and right 
knee.  The examiner noted that the contributing factors to 
the veteran's diagnoses were chronic depression, under-
employment, chronic debilitating symptomatolgy due to 
tinnitus and hearing loss, chronic pain and depression.  The 
examiner further opined that the veteran is "now limited 
physically and his ability to concentrate and function 
mentally are impaired by the tinnitus, hearing loss, and 
chronic depression.

In July 2000, a VA outpatient treatment note indicated that 
the veteran had a history of depression but that he was not 
having problems in the recent past and was not taking Prozac 
or Paxil at that time.  In a March 2003 VA outpatient 
treatment note the veteran was found not to meet the criteria 
for major depressive disorder and that the veteran had no 
symptoms that required additional intervention.  The veteran 
denied depression at that time and reported that his tinnitus 
was very upsetting.  

In May 2004 and September 2004, the veteran stated, in 
letters to VA, that his tinnitus is causing other major 
problems.  In November 2004 the veteran filed his current 
claim for service connection stating that "tinnitus is 
causing me chronic depression" and that he "can't 
concentrate on simple things mentally tinnitus affects 
everything in [his] life."

In a January 2005 VA outpatient treatment note, the veteran 
was found to meet the criteria for major depressive disorder.  
None of the VA outpatient treatment notes relate the 
veteran's depression with his service-connected tinnitus.

In March 2006, the veteran was afforded another VA C & P 
examination to determine the nature, extent, and etiology of 
his psychiatric condition.  The examiner commented upon the 
veteran's prior history of treatment in 1994 and the prior 
examination dated in September 1998.  The veteran reported 
that he currently felt that he did not need treatment and 
that he had learned to live with his difficulties even though 
he may occasionally have some anxiety and restlessness.  The 
veteran did not describe having depressed feelings very often 
if at all.  He reported sleeping throughout the night 
awakening every two hours and then returning to sleep without 
upsetting dreams.  The examiner found that the veteran 
performed the activities of his daily living well, that he 
spent his time at home with his brother, went down to the 
beach, and had a peer group that he related to well.  The 
examiner indicated that the veteran made good eye contact and 
interacted appropriately.  His thought process was goal 
directed and his thought content did not reveal any psychotic 
symptoms, homicidal, or suicidal thinking.  The examiner 
opined that the veteran did not "fulfill any criteria in 
DSM-IV for a psychiatric diagnosis."  The examiner continued 
to state that since the veteran does not have an Axis I 
diagnosis "it can be stated that the patient's tinnitus does 
not cause him depression."  Additionally, the examiner noted 
that the veteran did not mention tinnitus as one of his major 
physical concerns and nowhere in giving his history did the 
veteran "indicate that tinnitus was a contributing factor to 
any depression he had in his life."  This examination report 
is entitled to great probative weight based on the examiner's 
review of the claims file, the mental examination conducted 
and the fact that the opinion was supported by a stated 
rationale.

The only medical evidence of record that connects the 
veteran's depression to his service-connected tinnitus is the 
VA C & P examination of September 1998.  The examiner did not 
review the claims folder at that time.  He did not comment on 
the April 1994 psychiatric discharge summary that attributed 
the veteran's depression to his marital separation, chronic 
use of alcohol and post-traumatic stress disorder.  The 
examiner based his assessment on the veteran's reporting of 
factors in his life at that time.

In contrast, the VA examiner from March 2006 reviewed the 
entire claims folder.  He noted the psychiatric treatment in 
1994 and the bases for the veteran's depression.  He also 
acknowledged the results of the veteran's examination in 
September 1998 and the conclusions reached by the examiner.  
Thus he was aware that there were two medical reports that 
ascribed different causes or aggravating factors for the 
veteran's depression.  The VA examiner found no current 
evidence of depression.  He also noted that the veteran did 
not relate tinnitus as one of his major concerns.

When all of the medical evidence of record is reviewed, the 
Board finds that the preponderance is against the veteran's 
claim for service connection on a secondary basis.  The 
veteran's depression was related to issues entirely unrelated 
to any service-connected disability in April 1994.  In 
September 1998, the VA examiner found that the veteran's 
tinnitus, hearing loss, and chronic underemployment were 
contributing factors to his depression.  Thus, there was some 
favorable evidence prior to the current claim.  The VA 
treatment records associated with the claims folder during 
the pendency of the veteran's claim contain entries showing 
that the veteran had a history of depression, no current 
symptoms of depression, and that he met the criteria for 
major depressive disorder.  However, none of the entries 
related any finding of depression to the veteran's service-
connected tinnitus.  Finally, the VA examiner of March 2006 
found no evidence of depression and that the veteran did not 
consider his tinnitus to be a major physical concern.  In 
this case, the preponderance of the evidence is against the 
claim.  The highly probative evidence of record, in 
particular the VA examination report of March 2006, outweighs 
the evidence in support of the claim, which was dated in 1998 
and did not include a review of the claims file.  
Accordingly, the Board concludes that service connection for 
depression, secondary to service-connected tinnitus is not 
warranted.

As service connection cannot be granted on a secondary basis, 
the Board will address direct service connection.  There is 
no post-service medical evidence of record to provide a link 
between the veteran's depression and his period of active 
service.  The Board must note the lapse of 24 years between 
the veteran's separation from service and the first treatment 
for depression.  The Federal Circuit has determined that such 
a lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

The Board finds that the preponderance of the evidence is 
against service connection for depression on a direct basis 
because there is no nexus between the veteran's period of 
service and his current disability.  38 U.S.C.A. § 5107(b).  
Accordingly, the Board finds that service connection for 
depression is not warranted.

III. Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007).  The notice should 
be provided to a claimant before the initial unfavorable 
decision on a claim by the agency of original jurisdiction on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, in regards to the veteran's claim for an 
increased rating for tinnitus, VCAA notice is not required 
because the claim cannot be substantiated as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive the Board should deny 
the claim on the ground of the lack of legal merit or the 
lack of entitlement under the law); VAOPGCPREC 5-2004 (June 
23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit). 

In regards to the veteran's claim for service connection, an 
initial letter from the RO dated December 2004 informed the 
veteran of the type of evidence needed to substantiate his 
claim as well as an explanation of what evidence the veteran 
was to provide to VA in support of his claims and what 
evidence VA would attempt to obtain on his behalf.  The 
letter explicitly asked that the veteran provide any evidence 
in his possession that pertains to the claim pursuant to § 
3.159(b)(1).  This letter was received prior to the rating 
decision on the respective claim.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained, and he was afforded VA examinations as part of his 
increased rating and service connection claims.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of the 
evidence is required.


ORDER

Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling, is denied.

Entitlement to service connection for depression is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


